Filed 9/15/20 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                   2020 ND 195

In the Interest of J.F., a child

State of North Dakota,                                Petitioner and Appellee
       v.
J.F., a child,                                                    Respondent
       and
J.F., mother,                                      Respondent and Appellant


                                   No. 20200088



In the Interest of J.F., a child

State of North Dakota,                                Petitioner and Appellee
       v.
J.F., a child; D.M., father;                                     Respondents
       and
J.F., mother,                                      Respondent and Appellant


                                   No. 20200089

Appeal from the District Court of Barnes County, Southeast Judicial District,
the Honorable Jay A. Schmitz, Judge.

AFFIRMED.

Per Curiam.

Tonya Duffy, State’s Attorney, Valley City, N.D., for petitioner and appellee;
submitted on brief.

Kiara C. Kraus-Parr, Grand Forks, N.D., for respondent and appellant.
                              Interest of J.F.
                         Nos. 20200088 & 20200089

Per Curiam.

[¶1] J.F. appeals from a juvenile court order finding her two children, ages 2
and 5, to be deprived. On appeal, J.F. argues the juvenile court erred by finding
the children to be deprived, because the physical domestic violence and any
drug issues are now under control, she is living with her parents, and there is
no evidence she used drugs around the children. The district court properly
considered evidence of J.F.’s limited compliance with drug testing along
with a positive hair follicle test on one of the children showing a level of
methamphetamines similar to that of a regular user. We conclude the juvenile
court’s findings are not clearly erroneous. We summarily affirm under
N.D.R.App.P. 35.1(a)(2).

[¶2] Jerod E. Tufte
     Lisa Fair McEvers
     Gerald W. VandeWalle
     Daniel J. Crothers
     Jon J. Jensen, C.J.




                                       1